         Case 5:19-cv-02756-JDW Document 30 Filed 06/29/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 GLENN W. FORMAN,                                  Case No. 5:19-cv-02756-JDW

                Plaintiff,

        v.

 FIRST UNUM LIFE INSURANCE
 COMPANY,

                Defendant.


                                          MEMORANDUM

       In the Before Times, people got on airplanes and traveled to important business meetings.

In this new era of videoconferences, remote learning, and virtual backgrounds, the notion seems

quaint. But to resolve this case, the Court must go back to those earlier times and decide whether

a medical condition that prevented Glenn Forman from taking long flights rendered him disabled.

The record contains conflicting medical opinions. Because the Court concludes that this case is

subject to de novo review under ERISA, it declines to resolve those disputes at this stage of the

proceedings.

I.     BACKGROUND

       A.      The Plan Documents

       First Unum Life Insurance Company of America issued to McKinsey & Co. a Group Long

Term Disability Insurance Policy Number 451355, effective July 1, 1987. The Policy defines

“disability” and “disabled” as follows:

       [B]ecause of injury or sickness:

               1.      the insured cannot perform each of the material duties of his
                       regular occupation; or
             Case 5:19-cv-02756-JDW Document 30 Filed 06/29/20 Page 2 of 9




                 2.      the insured, while unable to perform all of the material duties
                         of his regular occupation on a full-time basis, is:

                         a.      performing at least one of the material duties of his
                                 regular occupation or another occupation on a part-
                                 time or full-time basis;

                         b.      earning currently at least 20% less per month than his
                                 indexed pre-disability earnings due to that same
                                 injury or sickness.

(ECF No. 20 at ¶ 8.) The Policy requires employees to satisfy an “elimination period” of 180 days

before collecting benefits. (Id. at ¶ 9.)

        The Policy provides that any changes to it “must be in writing and endorsed on or attached

to this policy.” (ECF No. 21 at Ex. A, § VI.B.2.) The Policy also includes an integration provision:

        This policy is the complete contract. It consists of:

        a.       all of the pages;

        b.       the policy specifications;

        c.       the attached application of the policyholder;

        d.       each employee’s application for insurance . . ..

(Id. at §VI.B.1.)

        In addition to the Policy, First Unum issued a Certificate of Coverage and Summary Plan

Document (“SPD”), which summarizes the coverage under the Policy. The SPD states that “if the

terms of your certificate of coverage and the policy differ, the policy will govern.” (ECF No. 21 at

Ex. B, p. 1.) It also says, “[t]hese provisions together with your certificate of coverage constitute

the summary plan description. The summary plan description and the policy constitute the Plan.”

(Id. at 18.) And:

        The Plan, acting through the Plan Administrator, delegates to the insurance
        company and its affiliate Unum Group discretionary authority to make
        benefit determinations under the Plan. The insurance company and Unum

                                                   2
            Case 5:19-cv-02756-JDW Document 30 Filed 06/29/20 Page 3 of 9




          Group may act directly or through their employees and agents or further
          delegate their authority through contracts, letters or other documentation or
          procedure to other affiliates, persons, or entities.

(Id. at 23.)

          B.     Mr. Forman’s History of DVTs

          Mr. Forman began work with McKinsey in 1994. By 2018, he was a Partner and the Global

Head of Research and Analytic Services. In that position, he traveled internationally, including to

India, China, Costa Rica, and Poland. From 2012-2017, he took more than 200 such flights.

          Mr. Forman’s medical history includes diagnoses of deep vein thrombosis (“DVT”),

pulmonary embolism, post-thrombotic syndrome/chronic venous insufficiency, heterozygous

factor V Leiden mutation, and May-Turner Syndrome. In December 2003, Mr. Forman was

diagnosed as having a significant DVT and a pulmonary embolism. He was diagnosed with another

DVT in June 2005. In September 2005, Mr. Forman was placed on a daily dose of Coumadin and

was advised to self-administer an injection of Lovenox before overseas flights. In May 2015, Mr.

Forman switched blood thinners, from Coumadin to Xarelto.

          On December 12, 2017, Mr. Forman presented at Lancaster General Hospital with a

swollen left leg. He was diagnosed with a new DVT. The ER notes from that visit indicate that

Mr. Forman had returned from India on December 1, 2017, and he stopped taking Xarelto that day.

The notes say that he had not taken Xarelto since then, but he disputes that and says he stopped

for only a couple of days.

          Dr. Timothy Medina treated Mr. Forman at the ER. In Mr. Forman’s medical chart, Dr.

Medina stated that the “patient has not failed outpatient Xarelto because he had just been

noncompliant with it.” (AR 1352.1) On December 13, 2017, Mr. Forman saw his primary care



1
    Citations to “AR” refer to the Administrative Record, which the Parties submitted under seal.
                                                   3
         Case 5:19-cv-02756-JDW Document 30 Filed 06/29/20 Page 4 of 9




physician Dr. Bradford Granger. Dr. Granger’s notes state that Mr. Forman “[h]ad left lower

extremity DVT after stopping Xarelto for 11 days. I would not consider this a Xarelto failure.”

(AR 304.) Dr. Granger also noted that Mr. Forman “travels frequently for work and I did discuss

with him that it would be beneficial from a medical standpoint to reduce his risk of recurrent clots

to avoid long airplane flights/immobility.” (Id.)

       On January 11, 2018, Mr. Forman saw Dr. Granger for a follow-up appointment. At that

meeting, Dr. Granger noted that Mr. Forman’s DVT acute clot had resolved. He also noted his

“medical recommendation would be not to fly more than 5 hours at a time, which again precludes

performance in his current position.” (AR 313.) On January 22, 2018, Mr. Forman had an

appointment with Dr. Thomas Reifsnyder at Johns Hopkins University. Dr. Reifsnyder noted that

Mr. Forman’s DVT had resolved. He noted Dr. Granger’s recommendation about restricted travel,

but his notes do not reflect whether he agreed with that restriction. On February 28, 2018, Dr.

Granger noted that Mr. Forman’s venous insufficiency “appears to be controlled at this time.” (AR

323.) Dr. Granger also noted that the travel restriction he recommended was “an important part of

[Mr. Forman’s] overall treatment strategy . . ..” (Id.) In June 2018, Dr. Granger noted that Mr.

Forman’s DVT was “well controlled” and had “gradually improved over the last six months since

his last clot.” (AR 336.)

       C.      Mr. Forman’s Disability Application

       Mr. Forman applied for and received short-term disability benefits. He then applied to First

Unum for long term disability benefits based primarily on his inability to travel. In support of his

application, he pointed to statements from Dr. Granger and Dr. Reifsnyder recommending that he

not take flights over five hours. Dr. Reifsnyder’s statement explained, “Although the length of five

hours is somewhat arbitrary any long flight clearly would not be in his best interest.” (AR 295.)



                                                    4
            Case 5:19-cv-02756-JDW Document 30 Filed 06/29/20 Page 5 of 9




          First Unum had an on-site physician, Dr. Richard Maguire, review Mr. Forman’s records.

Dr. Maguire concluded that Mr. Forman was not disabled and could continue to travel if he

continued to take Xarelto. Dr. Maguire contacted Dr. Granger, who reiterated his view that Mr.

Forman could not take flights over five hours. Dr. Maguire also contacted Dr. Reifsnyder. In

response to a letter from Dr. Maguire, Dr. Reifsnyder said that Mr. Forman was capable of

performing his job duties, including international travel, and said, “Final decision regarding flights

should be made by hematologist taking care of hypercoaguable state.” (AR 512.) Dr. Reifsnyder

later told Mr. Forman’s counsel that the cutoff for a long flight should be six hours, not five, and

that he was “not qualified to assess [Mr. Forman’s] functional capacity.” (AR 1475.)

          After considering information from Dr. Granger and Dr. Reifsnyder, Dr. Maguire

concluded that Mr. Forman was not disabled. First Unum then asked Dr. James Bress to review

Mr. Forman’s application. Dr. Bress concluded that Mr. Forman was not disabled. First Unum

denied Mr. Forman’s disability claim.

          Mr. Forman appealed First Unum’s decision. As part of his appeal, he submitted notes from

Dr. Samuel Kerr, a hematologist who “agreed with Dr. Granger and Dr. Reifsnyder that recurrent

prolonged plane trips will increase his risk of recurrent thrombosis.” (AR 843.) Dr. Kerr opined,

“I do not feel he is totally disabled from all work . . . but I do feel that the requirement of his prior

employment of frequent prolonged flights (40 a year) definitely puts him at risk of recurrent

thrombosis . . ..” (Id.) As part of the appeal, First Unum had a registered nurse and Dr. Scott Norris

review Mr. Forman’s records. Dr. Norris concluded that Mr. Forman was not disabled and could

return to work if he took his anticoagulant regularly. On August 1, 2019, First Unum denied the

appeal.




                                                   5
          Case 5:19-cv-02756-JDW Document 30 Filed 06/29/20 Page 6 of 9




        Mr. Forman filed this action on June 24, 2019. On December 20, the parties filed cross-

motions for summary judgment, which are before the Court.

II.     STANDARD OF REVIEW

        Federal Rule of Civil Procedure 56(a) permits a party to seek, and a court to enter, summary

judgment “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he plain language of

Rule 56[(a)] mandates the entry of summary judgment, after adequate time for discovery and upon

motion, against a party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quotations omitted). In ruling on a summary

judgment motion, a court must “view the facts and draw reasonable inferences ‘in the light most

favorable to the party opposing the [summary judgment] motion.’” Scott v. Harris, 550 U.S. 372,

378 (2007) (quotation omitted). The filing of cross–motions does not change this analysis. See

Transportes Ferreos de Venezuela II CA v. NKK Corp., 239 F.3d 555, 560 (3d Cir. 2001). It “does

not constitute an agreement that if one is rejected the other is necessarily justified or that the losing

party waives judicial consideration and determination whether genuine issues of material fact

exist.” Id. at 560 (citation omitted).

III.    ANALYSIS

        A.      De Novo or Abuse of Discretion Review

        Courts apply a de novo standard to review denials of benefits under ERISA “unless the

benefit plan gives the administrator or fiduciary discretionary authority to determine eligibility for

benefits or to construe the terms of the plan.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101,

115 (1989). If the plan gives the administrator or fiduciary discretionary authority to make



                                                   6
           Case 5:19-cv-02756-JDW Document 30 Filed 06/29/20 Page 7 of 9




eligibility determinations, then an abuse-of-discretion standard applies. See Metro. Life Ins. Co. v.

Glenn, 554 U.S. 105, 111 (2008). Whether a plan administrator’s exercise of power is mandatory

or discretionary depends on the terms of the plan. See Viera v. Life Ins. Co. of N. Am., 642 F.3d

407, 414 (3d Cir. 2011). There are no magic words determining the scope of judicial review, and

a plan can include an express or implied grant of discretionary powers. See id. However, when a

plan is ambiguous, it is construed in favor of the insured. See id. The plan administrator bears the

burden of proving that an arbitrary-and-capricious standard applies. See id.

       The SPD purports to give First Unum discretion to make benefits determinations. The SPD

is not part of the Policy, but it claims to be part of the Plan. First Unum relies on the SPD to claim

discretion and therefore to invoke the abuse-of-discretion standard. The Court disagrees, for two

reasons.

       First, the Policy and SPD are in conflict in that the Policy does not include a grant of

discretion to First Unum but the SPD does. In interpreting the Policy and the SPD, the Court must

give those documents their common and ordinary meaning, from the perspective or a reasonable

plan participant. See ACS/Primax v. Polan ex rel. Polan, 2008 WL 5213093, at * 5 (W.D. Pa. Dec.

12, 2008) (quoting McGee v. Equicor-Equitable HCA Corp., 953 F.2d 1192, 1202 (10th Cir.

1992)). Here, a reasonable plan participant would see that conflict and expect the Policy to control,

given that (a) the Policy’s integration provision defines the documents that comprise that policy to

exclude the SPD, (b) the Policy contains an amendment provision that First Unum did not follow,

and (c) the SPD says that in the event of a conflict between the Policy and the SPD, the Policy will

control. To the extent there is any question about that conflict, the Court must resolve it in Mr.

Forman’s favor.




                                                  7
          Case 5:19-cv-02756-JDW Document 30 Filed 06/29/20 Page 8 of 9




        First Unum cites cases in which a court treated an SPD as part of the plan. To be sure, there

is no categorical bar on incorporating the SPD into the Plan. See Tetrealut v. Reliance Standard

Life Ins. Co., 769 F.3d 49, 56 (1st Cir. 2014). However, the cases on which First Unum relies have

meaningful differences from this case. In one case, the SPD filled a gap in the plan. See Mull for

Mull v. Motion Picture Industry Health Plan, 865 F.3d 1207, 1209-10 (9th Cir. 2017). In another,

the plan itself incorporated the SPD. See Burell v. Prudential Ins. Co. of Am., 920 F.3d 132, 137

(5th Cir. 2016). In a third, the plaintiff did not have the governing plan documents, did not know

what was in them, and could not determine if they conflicted with the SPD. See Eugene S. v.

Horizon Blue Cross Blue Shield of N.J., 663 F.3d 1124, 1132 (10th Cir. 2011). These distinctions

render these cases inapplicable here.

        Second, ERISA requires employee benefit plans to include, among other things, a

“procedure for amending such plan, and for identifying the persons who have authority to amend

the plan.” 28 U.S.C. § 1102(b)(3). The Policy complies with that provision. But if First Unum (or

any other provider) could modify a plan without complying with the statutory amendment

procedures, it would undermine Section 1102’s disclosure requirement. Thus, the Court concludes

that First Unum had to follow the procedures in the Policy to amend it; it could not use the SPD to

alter the Policy.

        Although the Third Circuit has not addressed this issue, other circuits have reached the

same conclusion. See, e.g., Jobe v. Medical Life Ins. Co., 598 F.3d 478, 484-85 (8th Cir. 2010);

Schwartz v. Prudential Ins. Co. of Am., 450 F.3d 697, 699 (7th Cir. 2006); Shaw v. Conn. Gen.

Life Ins. Co., 353 F.3d 1276, 1283-84 (11th Cir. 2003); Grasz-Solomon v. Paul Revere Life Ins.

Co., 273 F.3d 1154, 1161-62 (9th Cir. 2001). The Court agrees with the reasoning in these

decisions. It will apply a de novo standard of review here.



                                                 8
            Case 5:19-cv-02756-JDW Document 30 Filed 06/29/20 Page 9 of 9




       B.       Determination of Disability

       Having determined that a de novo standard of review applies here, the resolution of these

motions becomes easy. The parties do not dispute that travel, including international travel, was a

material responsibility of Mr. Forman’s job. They have submitted evidence that creates a factual

dispute about Mr. Forman’s ability to perform at least that function of his job. In conducting a de

novo review, a district court may not resolve factual disputes at the summary judgment stage. See

Ho v. Goldman Sachs & Co. Group Long Term Disability Plan, Civ No. 2:13-cv-6104-KM-MAH,

2016 WL 8673067, at * 14 (D.N.J. Oct. 28, 2016); Sallavanti v. Unum Life Ins. Co. of Am., 980 F.

Supp.2d 664, 665 (M.D. Pa. 2013). Because the Court cannot resolve that issue, it cannot grant

either party’s summary judgment motion. It therefore will not address other issues that the parties

have raised, such as whether First Unum should have consulted a hematologist as part of its

analysis.

IV.    CONCLUSION

       The Court cannot conduct a de novo review and resolve this case on the conflicting

evidence before it. It will deny the motions for summary judgment and schedule an evidentiary

hearing to resolve this case. An appropriate Order follows.

                                                     BY THE COURT:

                                                     /s/ Joshua D. Wolson
                                                     HON. JOSHUA D. WOLSON
                                                     United States District Judge

June 29, 2020




                                                9
